DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 15 of US PAT 10855367 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other. It is clear that all the elements of the instant application claim 17/105,021 are to be found in patent claim US PAT 10855367 B2.  The difference between the instant application claims 1, 8, 15 and the patent claim 1, 9 and 15 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1, 9 and 15 of the patent is in effect a “species” of the “generic” invention of the instant application claims 1, 8 and 15.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6434157 B1 (Dube'), in view of US  20170180152 A1 (Cink) and in further view of US 20050106941 A1 (Witchey) and BLUETOOTH SPECIFICATION Version 4.2 (BSPEC).
Regarding Claims 1, 8 and 15, Dube' teaches:
An apparatus comprising: at least one memory; and at least one processor to execute instructions to at least: convert a first data packet to a second data packet, the first data packet having a first format based on an industrial communication protocol, the second data packet having a second format based on a Bluetooth Low Energy (BLE) communication protocol, the second data packet including a first payload having a first size; remove first data from the second data packet; increase the first size of the first payload to a second size to generate a second payload; add second data to the second payload; and transmit the second data packet to a remote device via a BLE network, the second data packet including the second payload (Dube': Figs. 2-5, a protocol bridge implementation that converts signals from one protocol to another bi-directional, where the address and routing info (i.e. 3rd data) is added depending on destination device, e.g. Fig. 12, required field for IP routing and additional optional field for another TCP/IP –MB+ bridge device).
Dube' does not teach explicitly a bridge with a BLE interface. However, Cink teaches (Cink: Figs. 1-4, a BLE to CAN bus bridge, where BLE protocol is further taught in BSPEC).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Dube' with a bridge with a wireless interface as further taught by Cink. The advantage of doing so is to provide a mechanism for communicating with a broader range of Bluetooth enabled devices and enables simultaneously communicate with different devices using the same or different protocols (Cink: [0002]-[0005]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Dube' with BT and BLE interface and protocol as further taught by BSPEC. The advantage of doing so is to provide an industrial standard to enhance device feature, performance and ensure the compatibilities among devices from all vendors.
Dube’s does not teach explicitly on remove first data from the second data packet. However, Witchey teaches (Witchey: Figs. 7-8, a protocol converter that the incoming protocol header (i.e. first data) of the first data packet is removed, the 2nd protocol header info is added to form 2nd data packet, where the  2nd data packet essentially encapsulates the first packet data, the first data is essentially removed from the 2nd data packet).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Dube' with a bridge with a wireless interface as further taught by Witchey. The advantage of doing so is to provide a mechanism for enabling legacy devices to communicate with newer protocol infrastructure with minimal configuration to create a homogenous network infrastructure (Witchey: [0003]-[0006]).
Regarding 2, 9 and 16. Dube’s as modified teaches all elements of Claims 1, 8 and 15 respectively. Dube’s as modified further teaches:
The apparatus of claim 1, wherein the first data is industrial communication protocol information, and the first data includes at least one of third data associated with a preamble, fourth data associated with a protocol address, or fifth data associated with a message integrity check associated with the industrial communication protocol (Cink: [0033]-[0044]).
Regarding 3, 10 and 17. Dube’s as modified teaches all elements of Claims 1, 8 and 15 respectively. Dube’s as modified further teaches:
The apparatus of claim 1, wherein the at least one processor is to: receive a third data packet from the remote device via the BLE network, the third data packet based on the second format; convert the third data packet to a fourth data packet, the fourth data packet based on the first format; and add third data to the third data packet, the third data associated with the industrial communication protocol (Cink: Fig. 1-4, this is equivalent of  converting from BLE back to CAN Bus protocol).
Regarding 4, 11 and 18. Dube’s as modified teaches all elements of Claims 1, 8 and 15 respectively. Dube’s as modified further teaches:
The apparatus of claim 1, wherein the at least one processor is to: receive a third data packet from the remote device via the BLE network, the third data packet based on the second format; store an address associated with the remote device in response to a determination that the third data packet is an initial data packet for a session; and add third data to the third data packet, the third data including at least one of the address, a protocol preamble, or a message integrity check (Cink: Table 2, a common field to get client info, e.g. get configuration, get version, etc.; Dube’s: Fig. 4, report slave ID).
Regarding 5, 12 and 19. Dube’s as modified teaches all elements of Claims 1, 8 and 15 respectively. Dube’s as modified further teaches:
The apparatus of claim 1, wherein the remote device is a first remote device, and the at least one processor is to: receive a third data packet from a BLE radio, the BLE radio to receive the third data packet from a field device, the third data packet based on the second format; convert the third data packet to a fourth data packet, the fourth data packet based on the first format, the fourth data packet including a third payload; and transmit one or more portions of the third payload to at least one of the first remote device, one or more second remote devices, or a controller of a distributed control system (Cink: Figs. 3-4, remote device consumes communications from server or transmits to a plurality of client devices as 100’-101’)
Regarding 6, 13 and 20. Dube’s as modified teaches all elements of Claims 1, 8 and 15 respectively. Dube’s as modified further teaches:
The apparatus of claim 1, wherein the at least one processor is to: receive a third data packet from a BLE radio, the third data packet based on the second format, the third data packet including a third payload; drop the third data packet in response to a determination that an opcode included in the third payload is not authorized; drop the third data packet in response to a determination that the opcode is not associated with the industrial communication protocol; and execute a BLE command in response to a determination that the opcode is not a protocol opcode (BSPEC: p543 section 2.5-2.7 and p576, section 4.1.12.1, response with error message for unrecognized and unsupported opcodes, and proceed with known opcodes).
Regarding 7 and 14. Dube’s as modified teaches all elements of Claims 1, 8 respectively. Dube’s as modified further teaches:
The apparatus of claim 1, wherein the industrial communication protocol is one of a Highway Addressable Remote Transducer (HART) communication protocol, a PROFIBUS communication protocol, a FOUNDATION Fieldbus communication protocol, or a MODBUS communication protocol (Dube’s: Fig. 2, MODBUS protocol).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649